                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLORADO

Civil Action No. 1:17-cv-03074 RBJ–KMT

Larry Eastman and Mary Eastman and Jason Eastman

                      Plaintiff,

v.

NPL Capital LLC

                      Defendant.

________________________________________________________________________

RESPONSE OF PLAINTIFF JASON EASTMAN TO MOTION FOR JUDGMENT
                                (Doc. 61)
________________________________________________________________________

       Defendant properly notes that this case was stayed pending the outcome of the

Supreme Court’s decision in Obduskey v. McCarthy & Holthus, LLP. The motion further

accurately states: “3. On March 20, 2019 the Supreme Court unanimously affirmed the

Tenth Circuit in Obduskey v. McCarthy & Holthus, LLP, ______ U.S. _______ (2019),

Case No. 17-1307. The Supreme Court held among other things, that an entity engaged in

no more than nonjudicial foreclosures is not a debt collector as defined by the FDCPA.”

The problem is that Defendant further states and apparently thinks: “5. The Supreme

Court’s ruling now definitively excludes from the purview of the FDCPA entities such as

Defendant that are engaged in no more than nonjudicial foreclosures.” (emphasis

added). Defendant has to say that because it is the holding in Obduskey; but it does not

describe this Defendant or what it does.

       Unlike the Tenth Circuit the U.S. Supreme Court did not exempt those “engaged

in no more than nonjudicial foreclosures” because it agreed that even foreclosure lawyers


                                             1
do not collect money, nor fit the principle definition of debt collectors. It based its

decision on the limited definition of debt collectors from 15 U.S.C. § 1692(a)(6) which

states: “For the purpose of section 1692f(6) of this title, such term also includes any

person who uses any instrumentality of interstate commerce or the mails in any business

the principal purpose of which is the enforcement of security interests.” (emphasis

added).

          Here, the Defendant’s “principle purpose” is not the “enforcement

of security interests,” it is the collection of long defaulted debt. There is nothing in this

record to even suggest that Defendant ever has enforced a security interest except in this

one case; but there are plenty of allegations (and proof at the summary judgment stage)

that it collects defaulted debt all the time. In fact, we are not sure from the record before

us whether the Defendant will have enough evidence to even get an instruction that it is

exempt if it “engaged in no more than nonjudicial foreclosures,” as there may be no

evidence to support it, and if Plaintiff’s allegations are believed it is not true.

          As such the motion to dismiss should be denied.

                                                        /s/ Blair K. Drazic
                                                        Blair K. Drazic
                                                        2470 Patterson Road
                                                        Unit 6, Ste 16
                                                        Grand Junction, CO 81505
                                                        Phone 970-623-1193
                                                        Fax 888-858-0992
                                                        E-mail: blairdrazic@gmail.com


                              CERTIFICATE OF SERVICE

          A copy of the foregoing was sent to counsel for Defendant via the ECF system.

                                                        /s/ Blair K. Drazic



                                                2
